           Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                                       EASTERN DISTRICT OF CALIFORNIA
 9
         KHAMPHET VILAVONG,
10                                                                   Case No. 1:19-cv-00607-SKO
                               Plaintiff,
11
                  v.                                                 ORDER ON PLAINTIFF’S SOCIAL
12
                                                                     SECURITY COMPLAINT
         ANDREW SAUL,
13       Commissioner of Social Security,
14                             Defendant.                            (Doc. 1)
15

16
         _____________________________________/
17

18
                                                     I.         INTRODUCTION
19
20              On May 6, 2019, Plaintiff Khamphet Vilavong (“Plaintiff”) filed a complaint under

21   42 U.S.C. § 405(g) seeking judicial review of a final decision of the Commissioner of Social

22   Security (the “Commissioner” or “Defendant”) denying his application for disability insurance

23   benefits (“DIB”) under Title II of the Social Security Act (the “Act”). The matter is currently

24   before the Court on the parties’ briefs, which were submitted, without oral argument, to the

25   Honorable Sheila K. Oberto, United States Magistrate Judge.1

26

27

28   1
         The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 8, 9.)
          Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 2 of 18

                                        II.      FACTUAL BACKGROUND
 1

 2              On January 21, 2015, Plaintiff protectively filed an application for DIB payments, alleging

 3   he became disabled on January 1, 2012 due to high blood pressure, diabetes, high cholesterol,

 4   back pain, leg weakness, stomach infection, dizziness, loss of appetite, and trouble sleeping.

 5   (Administrative Record (“AR”) 61, 146–49.) Plaintiff was born on December 5, 1954 and was 57

 6   years old as of the alleged onset date. (See AR 61.) Plaintiff graduated college in his native

 7   country of Laos, has past work experience as a machine repairer, and last worked full-time in

 8   approximately 2011. (AR 25.)

 9   A.         Summary of Relevant Medical Evidence

10              1.       Hing Luong, M.D.

11              On June 6, 2014, Plaintiff established with care with family care physician Hing Luong,

12   M.D., for treatment of diabetes. (AR 312–14.) At the initial appointment, Dr. Luong noted that

13   Plaintiff had type 2 diabetes mellitus “for unknown time” and was not on medication, and

14   prescribed medications for Plaintiff to take. (AR 312–13.) On August 4, 2014, Dr. Luong noted

15   that Plaintiff had “no fatigue” and was “not taking meds as prescribed.” (AR 311.) On February

16   27, 2015, Dr. Luong again noted that Plaintiff was “not taking” his medication and had “no acute

17   distress” related to his diabetes. (AR 310.) On March 2, 2015, Dr. Luong administered blood

18   tests to Plaintiff which showed high blood sugar levels. (AR 373.) On September 15, 2015 and

19   on February 1, 2016, Dr. Luong noted Plaintiff’s blood sugar levels were still high. (AR 360,

20   371.)

21              2.       Maximo Parayno, M.D.

22              On November 2, 2015, Plaintiff established care with psychiatrist Maximo Parayno, M.D.

23   for treatment of his psychological issues. (AR 409.) Dr. Parayno assessed that Plaintiff had

24   blunted affect, poor memory, poor concentration and attention span, and poor judgment and

25   insight.        (AR 409.)   Plaintiff reported feeling angry, sleeping poorly, and having recurrent

26   nightmares. (AR 409.) Dr. Parayno noted that Plaintiff did not know his own phone number and

27   routinely misplaces and loses important items like his car keys and identification. (AR 409.) Dr.

28   Parayno prescribed psychotropic medications to manage Plaintiff’s condition. (AR 409.) On


                                                         2
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 3 of 18


 1   December 28, 2015, and February 22, 2016, Dr. Parayno again noted that Plaintiff had blunted
 2   affect, poor memory, poor concentration and attention span, and poor judgment and insight. (AR
 3   407–08.) On April 18, 2016, Plaintiff reported that he continued to have insomnia and recurrent
 4   nightmares. (AR 406.) Plaintiff saw Dr. Parayno for further appointments on June 27, 2016,
 5   August 22, 2016, February 8, 2017, June 5, 2017, July 31, 2017, October 16, 2017, November 27,
 6   2017, and January 8, 2018, all with similar observations that Plaintiff continued to struggle with
 7   his insomnia, memory, concentration, judgment, and other psychological issues. (See AR 398–
 8   405.)
 9           On August 22, 2016, Dr. Parayno submitted a physical medical source statement and a
10   mental medical source statement on behalf of Plaintiff. (AR 343–49.) Dr. Parayno stated that he
11   saw Plaintiff monthly from November 2015 until the date of the statement. (AR 343.) Dr.
12   Parayno diagnosed Plaintiff with severe, recurrent PTSD and major depressive disorder. (AR
13   343.)   Dr. Parayno described Plaintiff’s symptoms as depression, anxiety, poor memory,
14   concentration and attention, poor sleep, recurrent nightmares and “flash backs.” (AR 343.) Dr.
15   Parayno opined that Plaintiff’s depression, anxiety, and nightmares affect his physical condition.
16   (AR 343.) Dr. Parayno opined that Plaintiff would be off task about 10% of the time, was capable
17   of only low stress work, could lift 10 pounds occasionally, never twist or climb ladders, rarely
18   stoop or crouch, and occasionally climb stairs, sit for 30 minutes, stand for one hour, needs
19   frequent breaks due to chronic fatigue, and would be absent from work two days per month. (AR
20   344–46.)
21           As to Dr. Parayno’s mental medical source statement, he again diagnosed Plaintiff with
22   severe, recurrent PTSD and major depressive disorder and described Plaintiff’s symptoms as
23   depression, anxiety, poor memory, concentration and attention, poor sleep, recurrent nightmares
24   and “flash backs.” (AR 348.) Dr. Parayno also opined that Plaintiff would be absent from work
25   about two days per month due to his mental impairments. (AR 349.) Dr. Parayno opined that
26   Plaintiff had limitations that would preclude performance for 15% or more of the day in
27   completing a normal workday and workweek without interruptions from psychologically based
28   symptoms, dealing with normal work stress, and traveling in unfamiliar places, and limitations


                                                     3
          Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 4 of 18


 1   that would preclude performance for 10% or more of the day in all other functional areas. (AR
 2   348–49.)
 3           3.     Roger Wagner, M.D.
 4           On August 30, 2017, Plaintiff underwent a consultative examination with internist Roger
 5   Wagner, M.D. (AR 337–41.) Dr. Wagner noted Plaintiff’s chief complaints as diabetes mellitus
 6   type 2 and low back pain. (AR 337.) Dr. Wagner noted Plaintiff was currently prescribed
 7   Metformin, insulin, Apidra, Meclizine, Lovastatin, Aspirin, and Enalopril. (AR 338.) Dr. Wagner
 8   opined Plaintiff could stand and walk up to six hours, had no sitting limitation, could carry 50
 9   pounds occasionally, 25 pounds frequently, and 10 pounds continuously, could frequently climb
10   stairs and ramps, stoop and crouch, and could occasionally climb ladders and scaffolds. (AR 340–
11   41.)
12           4.     State Agency Physicians
13           On May 6, 2015, A. Nasrabedi, M.D., a Disability Determinations Service medical
14   consultant, found Plaintiff’s physical impairments non severe.           (AR 53–59.)        Upon
15   reconsideration, on September 20, 2015, another Disability Determinations Service medical
16   consultant, B. Young, M.D., affirmed Dr. Nasrabedi’s findings as to Plaintiff’s impairments. (AR
17   61–69.)
18   B.      Administrative Proceedings
19           The Commissioner denied Plaintiff’s application for benefits initially on May 7, 2015,
20   and again on reconsideration on September 21, 2015. (AR 60, 70–74, 77–81.) On November
21   19, 2015, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). (AR 84–
22   85.)
23           On February 28, 2018, Plaintiff appeared with counsel and testified before an ALJ as to
24   his alleged disabling conditions, with the assistance of a Laotian interpreter. (AR 32–51.)
25   Plaintiff testified he was unable to work because of low back pain, diabetes, leg weakness,
26   sleeping problems, and forgetfulness. (AR 39–40.) Plaintiff stated that he is on insulin for the
27   diabetes, and he gets dizzy from the diabetes every day. (AR 40–41.) Plaintiff testified that he
28   needs to lay down at least twice a day for an hour each time. (AR 42.) Plaintiff stated that he


                                                     4
         Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 5 of 18


 1   goes to see Dr. Parayno for his sleeping problems because he has nightmares and then cannot fall
 2   back asleep. (AR 42–43.) Plaintiff stated he is prescribed sleeping pills and pain pills. (AR 44.)
 3           A Vocational Expert (“VE”) testified at the hearing that Plaintiff had past work as a
 4   machine repairer, Dictionary of Occupational Titles (DOT) code 638.281-014, which was medium
 5   to heavy work with a specific vocational preparation (SVP)2 of 7. (AR 49.) The ALJ asked the
 6   VE to consider a person of Plaintiff’s age, education, and with his work background. (AR 49.)
 7   The VE was also to assume this person was able to lift and carry 25 pounds frequently and 50
 8   pounds occasionally, stand, walk, and sit for 6 hours out of an 8-hour workday, never climb
 9   ladders, ropes and scaffolds, must rest every 2 hours for 15 minutes, can perform non-complex,
10   routine tasks in a static work environment, can have occasional contact with the public, occasional
11   tasks that require teamwork, and can have no exposure to work hazards. (AR 49.) The VE
12   testified that such a person not perform Plaintiff’s past relevant work, but could perform the job
13   of industrial cleaner, DOT code 381.687-013, which is medium work with a SVP of 2 and 13,700
14   jobs available; furnace cleaner, DOT code 891.687-014, which is medium work with a SVP of 2
15   and 91,000 jobs; and automobile detailer, DOT code 915.687-034, which is medium work with a
16   SVP of 2 and 53,000 jobs. (AR 50.)
17           In a second hypothetical, the ALJ asked the VE to consider an individual with the
18   limitations described in the first hypothetical except that the person had limited understanding of
19   English. (AR 50.) The VE testified that such a person could perform the jobs of industrial
20   cleaner, automobile detailer, and kitchen helper, DOT code 318.687-010, which is medium work
21   with a SVP of 2 and 271,900 jobs available. (AR 50.) In a third hypothetical, the ALJ asked the
22   VE to consider an individual with the limitations described in the first two hypotheticals except
23   that would only be productive six hours of the day because of chronic pain and inability to
24   concentrate. (AR 50.) The VE testified that the person could not perform any work. (AR 51.)
25   Plaintiff’s counsel asked the VE a fourth hypothetical, which consisted of an individual with the
26
     2
      Specific vocational preparation (SVP), as defined in DOT, App. C, is the amount of lapsed time required by a typical
27   worker to learn the techniques, acquire the information, and develop the facility needed for average performance in a
     specific job-worker situation. DOT, Appendix C – Components of the Definition Trailer, 1991 WL 688702 (1991).
28   Jobs in the DOT are assigned SVP levels ranging from 1 (the lowest level – “short demonstration only”) to 9 (the
     highest level – over 10 years of preparation). Id.


                                                              5
          Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 6 of 18


 1   limitations in the third hypothetical but that would also miss work four hours a week. (AR 51.)
 2   The VE testified that that person could not perform any work. (AR 51.)
 3   C.      The ALJ’s Decision
 4           In a decision dated May 25, 2018, the ALJ found that Plaintiff was not disabled, as defined
 5   by the Act. (AR 15–27.) The ALJ conducted the five-step disability analysis set forth in 20
 6   C.F.R. § 404.1520. (AR 17–27.) The ALJ decided that Plaintiff had not engaged in substantial
 7   gainful activity since January 1, 2012, the alleged onset date (step one). (AR 17.) At step two, the
 8   ALJ found that Plaintiff had the following severe impairments: diabetes; depression; and post-
 9   traumatic stress disorder (“PTSD”). (AR 17.) The ALJ found that Plaintiff did not have an
10   impairment or combination of impairments that met or medically equaled one of the Listings (step
11   three). (AR 17.)
12
             The ALJ assessed Plaintiff’s RFC and applied the RFC assessment at steps four and five.
13
     See 20 C.F.R. § 404.1520(a)(4) (“Before we go from step three to step four, we assess your
14
     residual functional capacity … We use this residual functional capacity assessment at both step
15
     four and step five when we evaluate your claim at these steps.”). The ALJ determined that
16
     Plaintiff retained the RFC:
17           to perform medium work as defined in 20 CFR 404.1567(c) except lifting and
18           carrying no more than 24 pounds frequently and 50 pounds occasionally; pushing
             and pulling within those weight limits; standing, and walking and sitting no more
19           than six out of eight hours; no ladders, ropes or scaffolds; the ability to rest every
             two hours for fifteen minutes falling within the normal breaks and lunch periods;
20           non-complex routine tasks in a static work environment; occasional contact with
             the public and occasional tasks that would require teamwork; no work hazards,
21           such as working at unprotected heights, operating dangerous or fast machinery, or
22           driving commercial vehicles; and limited English, understanding, and no writing or
             reading more than very simple words.
23
     (AR 19.)     Although the ALJ recognized that Plaintiff’s impairments “could reasonably be
24
     expected to cause the alleged symptoms[,]” he rejected Plaintiff’s subjective testimony as “not
25
     entirely consistent with the medical evidence and other evidence in the record[.]” (AR 20–21.) At
26
     step five, the ALJ found that Plaintiff could not perform his past relevant work, but there were
27
     other jobs that existed in significant numbers in the national economy that Plaintiff could perform.
28


                                                       6
          Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 7 of 18


 1   (AR 25–26.)
 2           Plaintiff sought review of this decision before the Appeals Council, which denied review
 3   on March 1, 2019. (AR 1–6.) Therefore, the ALJ’s decision became the final decision of the
 4   Commissioner. 20 C.F.R. § 404.981.
 5                                      III.       LEGAL STANDARD

 6   A.      Applicable Law

 7           An individual is considered “disabled” for purposes of disability benefits if he or she is

 8   unable “to engage in any substantial gainful activity by reason of any medically determinable

 9   physical or mental impairment which can be expected to result in death or which has lasted or can

10   be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

11   However, “[a]n individual shall be determined to be under a disability only if [her] physical or

12   mental impairment or impairments are of such severity that [s]he is not only unable to do [her]

13   previous work but cannot, considering [her] age, education, and work experience, engage in any

14   other kind of substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).

15           “The Social Security Regulations set out a five-step sequential process for determining

16   whether a claimant is disabled within the meaning of the Social Security Act.” Tackett v. Apfel,

17   180 F.3d 1094, 1098 (9th Cir. 1999) (citing 20 C.F.R. § 404.1520). The Ninth Circuit has

18   provided the following description of the sequential evaluation analysis:

19           In step one, the ALJ determines whether a claimant is currently engaged in substantial

20   gainful activity. If so, the claimant is not disabled. If not, the ALJ proceeds to step two and

21   evaluates whether the claimant has a medically severe impairment or combination of impairments.

22   If not, the claimant is not disabled. If so, the ALJ proceeds to step three and considers whether the

23   impairment or combination of impairments meets or equals a listed impairment under 20 C.F.R.

24   pt. 404, subpt. P, [a]pp. 1. If so, the claimant is automatically presumed disabled. If not, the ALJ

25   proceeds to step four and assesses whether the claimant is capable of performing her past relevant

26   work. If so, the claimant is not disabled. If not, the ALJ proceeds to step five and examines

27   whether the claimant has the [RFC] . . . to perform any other substantial gainful activity in the

28   national economy. If so, the claimant is not disabled. If not, the claimant is disabled. Burch v.



                                                      7
          Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 8 of 18


 1   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “If a claimant is found to be ‘disabled’ or ‘not
 2   disabled’ at any step in the sequence, there is no need to consider subsequent steps.” Tackett, 180
 3   F.3d at 1098 (citing 20 C.F.R. § 404.1520).
 4           “The claimant carries the initial burden of proving a disability in steps one through four of
 5   the analysis.” Burch, 400 F.3d at 679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir.
 6   1989)). “However, if a claimant establishes an inability to continue her past work, the burden
 7   shifts to the Commissioner in step five to show that the claimant can perform other substantial
 8   gainful work.” Id. (citing Swenson, 876 F.2d at 687).
 9   B.      Scope of Review
10           “This court may set aside the Commissioner’s denial of disability insurance benefits [only]
11   when the ALJ’s findings are based on legal error or are not supported by substantial evidence in
12   the record as a whole.” Tackett, 180 F.3d at 1097 (citation omitted). “Substantial evidence is
13   defined as being more than a mere scintilla, but less than a preponderance.” Edlund v. Massanari,
14   253 F.3d 1152, 1156 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1098). “Put another way,
15   substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
16   support a conclusion.” Id. (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)).
17           “This is a highly deferential standard of review …” Valentine v. Comm’r of Soc. Sec.
18   Admin., 574 F.3d 685, 690 (9th Cir. 2009). “The ALJ’s findings will be upheld if supported by
19   inferences reasonably drawn from the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th
20   Cir. 2008) (citation omitted). Additionally, “[t]he court will uphold the ALJ’s conclusion when
21   the evidence is susceptible to more than one rational interpretation.” Id.; see, e.g., Edlund, 253
22   F.3d at 1156 (citations omitted) (“If the evidence is susceptible to more than one rational
23   interpretation, the court may not substitute its judgment for that of the Commissioner.”).
24           Nonetheless, “the Commissioner’s decision ‘cannot be affirmed simply by isolating a
25   specific quantum of supporting evidence.’” Tackett, 180 F.3d at 1098 (quoting Sousa v. Callahan,
26   143 F.3d 1240, 1243 (9th Cir. 1998)). “Rather, a court must ‘consider the record as a whole,
27   weighing both evidence that supports and evidence that detracts from the [Commissioner’s]
28   conclusion.’” Id. (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993)).


                                                       8
          Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 9 of 18


 1           Finally, courts “may not reverse an ALJ’s decision on account of an error that is harmless.”
 2   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (citing Stout v. Comm’r, Soc. Sec. Admin.,
 3   454 F.3d 1050, 1055–56 (9th Cir. 2006)). Harmless error “exists when it is clear from the record
 4   that ‘the ALJ’s error was inconsequential to the ultimate nondisability determination.’”
 5   Tommasetti, 533 F.3d at 1038 (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.
 6   2006)). “[T]he burden of showing that an error is harmful normally falls upon the party attacking
 7   the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (citations omitted).
 8                                          IV.        DISCUSSION

 9           Plaintiff contends that the ALJ erred (1) in her evaluation of Dr. Parayno’s opinion and (2)

10   in relying on VE testimony at step five that Plaintiff could perform jobs which require English

11   literacy at a level beyond Plaintiff’s capability. (See Doc. 16 at 2.) For the reasons stated below,
12   the Court agrees with Plaintiff that the ALJ erred in her evaluation of Dr. Parayno’s opinion
13
     regarding Plaintiff’s mental functional limitations, and will remand the case on that basis.
14
     A.      The ALJ Erred in Her Evaluation of Dr. Parayno’s Opinion Regarding Plaintiff’s
15           Mental Limitations.
16           1.     Legal Standard
17
             The ALJ must consider and evaluate every medical opinion of record. See 20 C.F.R. §
18
     404.1527(b) and (c) (applying to claims filed before March 27, 2017); Mora v. Berryhill, No.
19
     1:16–cv–01279–SKO, 2018 WL 636923, at *10 (E.D. Cal. Jan. 31, 2018).                   In doing so,
20

21   the ALJ “cannot reject [medical] evidence for no reason or the wrong reason.” Mora, 2018 WL

22   636923, at *10.

23           Cases in this circuit distinguish between three types of medical opinions: (1) those given
24
     by a physician who treated the claimant (treating physician); (2) those given by a physician who
25
     examined but did not treat the claimant (examining physician); and (3) those given by a physician
26
     who neither examined nor treated the claimant (non-examining physician). Fatheree v. Colvin,
27
     No. 1:13–cv–01577–SKO, 2015 WL 1201669, at *13 (E.D. Cal. Mar. 16, 2015). “Generally, a
28


                                                       9
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 10 of 18

     treating physician’s opinion carries more weight than an examining physician’s, and an examining
 1

 2   physician’s opinion carries more weight than a reviewing physician’s.” Holohan v. Massanari,

 3   246 F.3d 1195, 1202 (9th Cir. 2001) (citations omitted); see also Orn v. Astrue, 495 F.3d 625, 631

 4   (9th Cir. 2007) (“By rule, the Social Security Administration favors the opinion of a treating
 5
     physician over non-treating physicians.” (citing 20 C.F.R. § 404.1527)). The opinions of treating
 6
     physicians “are given greater weight than the opinions of other physicians” because “treating
 7
     physicians are employed to cure and thus have a greater opportunity to know and observe the
 8
     patient as an individual.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996) (citations
 9
10   omitted).

11          To evaluate whether an ALJ properly rejected a medical opinion, in addition to considering
12   its source, the court considers whether (1) contradictory opinions are in the record; and (2) clinical
13
     findings support the opinions. An ALJ may reject an uncontradicted opinion of a treating or
14
     examining medical professional only for “clear and convincing” reasons. Lester v. Chater, 81
15
     F.3d 821, 830–31 (9th Cir. 1995). In contrast, a contradicted opinion of a treating or examining
16

17   professional may be rejected for “specific and legitimate reasons that are supported by substantial

18   evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan, 528 F.3d at

19   1198); see also Lester, 81 F.3d at 830–31. “The ALJ can meet this burden by setting out a
20   detailed and thorough summary of the facts and conflicting clinical evidence, stating his
21
     interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
22
     1989). While a treating professional’s opinion generally is accorded superior weight, if it is
23
     contradicted by a supported examining professional’s opinion (supported by different independent
24

25   clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th

26   Cir. 1995) (citing Magallanes, 881 F.2d at 751). The regulations require the ALJ to weigh the

27   contradicted treating physician opinion, Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir.
28


                                                      10
         Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 11 of 18

     2001),3 except that the ALJ in any event need not give it any weight if it is conclusory and
 1

 2   supported by minimal clinical findings. Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999)

 3   (treating physician’s conclusory, minimally supported opinion rejected); see also Magallanes, 881

 4   F.2d at 751. The opinion of a non-examining professional, by itself, is insufficient to reject the
 5
     opinion of a treating or examining professional. Lester, 81 F.3d at 831.
 6

 7           2.       Analysis

 8           Plaintiff alleges—and the record reflects—that Dr. Parayno was Plaintiff’s treating

 9   psychiatrist. (See, e.g., AR 398–409.) “If . . . a treating [physician’s] opinion . . . is well-

10   supported by medically acceptable clinical and laboratory diagnostic techniques and is not

11   inconsistent with the other substantial evidence in [the] record, [the Commissioner] will give it

12   controlling weight.” 20 C.F.R. § 404.1527(c)(2); cf. Reddick, 157 F.3d at 725 (“Where the

13   treating doctor’s opinion is not contradicted by another doctor, it may be rejected only for clear

14   and convincing reasons supported by substantial evidence in the record.” (citation omitted)). “If

15   there is ‘substantial evidence’ in the record contradicting the opinion of the treating physician, the

16   opinion of the treating physician is no longer entitled to ‘controlling weight.’” Orn, 495 F.3d at

17   632 (quoting 20 C.F.R. § 404.1527(d)(2)).

18           “If a treating physician’s opinion is not given ‘controlling weight’ because it is not ‘well-

19   supported’ or because it is inconsistent with other substantial evidence in the record, the

20   [Commissioner] considers specified factors in determining the weight it will be given.” Id. at 631.

21   These factors include (1) the “[l]ength of the treatment relationship and the frequency of

22   examination;” (2) the “[n]ature and extent of the treatment relationship;” (3) the “[s]upportability”

23   of the opinion;” (4) the “[c]onsistency” of the opinion “with the record as a whole;” (5) whether

24   the opinion is from “a specialist about medical issues related to his or her area of specialty;” and

25   (6) “any other factors [the claimant] or others bring to [the ALJ’s] attention, or of which [the ALJ

26   is] aware, which tend to support or contradict the opinion.” 20 C.F.R. § 404.1527(c)(2)–(6).

27   3
       The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3) nature and extent of
28   the treatment relationship; (4) supportability of diagnosis; (5) consistency; and (6) specialization. 20 C.F.R. §
     404.1527.


                                                               11
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 12 of 18


 1          Further, “[e]ven if the treating doctor’s opinion is contradicted by another doctor, the ALJ
 2   may not reject this opinion without providing ‘specific and legitimate reasons’ supported by
 3   substantial evidence in the record.” Reddick, 157 F.3d at 725 (quoting Lester, 81 F.3d at 830).
 4   See also Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan v. Comm’r of Soc.
 5   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). “This can be done by setting out a detailed and
 6   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,
 7   and making findings.” Id. (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)); see,
 8   e.g., Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) (“The ALJ need not accept the opinion
 9   of any physician, including a treating physician, if that opinion is brief, conclusory, and
10   inadequately supported by clinical findings.” (quoting Bray v. Comm’r of Soc. Sec. Admin., 554
11   F.3d 1219, 1228 (9th Cir. 2009))); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th
12   Cir. 1999) (“Opinions of a nonexamining, testifying medical advisor may serve as substantial
13   evidence when they are supported by other evidence in the record and are consistent with it.”
14   (citing Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995))); Matney on Behalf of Matney v.
15   Sullivan, 981 F.2d 1016, 1020 (9th Cir. 1992) (noting that “inconsistencies and ambiguities” in a
16   treating physician’s opinion “represent specific and legitimate reasons for” rejecting the opinion).
17   “The ALJ must do more than offer his conclusions.” Reddick, 157 F.3d at 725. “He must set forth
18   his own interpretations and explain why they, rather than the doctors’, are correct.” Id. (citing
19   Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988)).
20          Dr. Parayno treated Plaintiff at least once a month from approximately November 2015
21   through at least January 2018. (See AR 343–49, 398–409.) As stated above, on August 22, 2016,
22   Dr. Parayno submitted a physical medical source statement and a mental medical source statement
23   on behalf of Plaintiff. (AR 343–49.) In the mental medical source statement, Dr. Parayno opined
24   that Plaintiff’s psychological impairments precluded performance for 15% or more of the day in
25   completing a normal workday and workweek without interruptions from psychologically based
26   symptoms, dealing with normal work stress, and traveling in unfamiliar places, and precluded
27   performance for 10% or more of the day in all other functional areas. (AR 348–49.) Dr. Parayno
28   also opined that Plaintiff’s mental limitations would cause him to be absent from work two days


                                                     12
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 13 of 18


 1   per month. (AR 349.)
 2          In weighing Dr. Parayno’s opinion as to Plaintiff’s mental limitations, after summarizing
 3   Dr. Parayno’s findings, (see AR 24–25), the ALJ stated:
 4
            It should be noted that parts of the medical source statement were handwritten and
 5          illegible; however, his opinion was inconsistent with the record as whole [sic]. For
            example, during a medical appointment in January 2015, where [Plaintiff] was
 6          observed to be oriented to person, place and time, he had a normal mood and affect
            and his judgment and thought content were both normal. Therefore, the
 7          undersigned gives little weight to the opinion of Dr. Parayno.
 8
     (AR 25.)
 9
            Although not explicitly stated by the ALJ, portions of Dr. Parayno’s opinion were
10
     inconsistent with the opinions of the state agency physicians. (Compare AR 398–409 with AR
11
     53–59, 61–69.) Thus, the ALJ was required to state “specific and legitimate” reasons, supported
12

13   by substantial evidence, for discounting Dr. Parayno’s opinion. Trevizo, 871 F.3d at 675 (citing

14   Ryan, 528 F.3d at 1198); see also Lester, 81 F.3d at 830.
15          The Court finds the ALJ failed to offer “specific and legitimate” reasons for rejecting Dr.
16
     Parayno’s opinion. The ALJ’s first offered reason—the alleged illegibility of Dr. Parayno’s
17
     treatment notes—is insufficient. As an initial matter, the Court has reviewed Dr. Parayno’s
18
     treatment notes and most of them are legible, (see AR 343–49, 398–409), and they are certainly
19
20   sufficiently legible for the ALJ to ascertain the medical basis for Dr. Parayno’s opinion. However,

21   even if the treatment notes were illegible, “where a ‘physician’s documentation is illegible and,

22   therefore, inadequate to allow for proper evaluation of medical evidence, the ambiguity triggers
23   the ALJ’s duty to develop the record.” Latrice M. v. Commissioner of Social Security, No. CV 19-
24
     5377-KS, 2020 WL 1676380, at *11 (C.D. Cal. Apr. 6, 2020) (citing Burch, 400 F.3d at 679;
25
     Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001)). Thus, if the ALJ believed Dr.
26
     Parayno’s treatment notes were too illegible to decipher, she had a duty to “recontact the treating
27

28   physician to determine the basis of his opinion.” Mansour v. Astrue, No. ED CV 07-851-PLA,



                                                     13
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 14 of 18

     2009 WL 272865, at *7 (C.D. Cal. Feb. 2, 2009) (citation omitted). On remand, if the ALJ
 1

 2   determines that Dr. Parayno’s treatment notes are too illegible to determine the basis of his

 3   opinions, she should recontact Dr. Parayno to resolve any remaining questions. See 20 C.F.R. §

 4   404.1519a(b)(4).
 5
            The ALJ’s second reason—that Dr. Parayno’s opinion is inconsistent with the medical
 6
     evidence—is also insufficient.     The only specific treatment note the ALJ cited to support
 7
     discounting Dr. Parayno’s opinion was a single notation during a physical examination that
 8
     Plaintiff appeared “oriented to person, place, and time,” and had normal mood and affect. (AR 25)
 9
10   (citing AR 267). However, the ALJ failed to discuss this single treatment note in contrast with the

11   many treatment notes showing that Plaintiff had blunted affect, poor memory, poor concentration
12   and attention span, and poor judgment and insight. (See, e.g., AR 409.)
13
            An ALJ may properly discount a treating physician’s opinion that is inconsistent with the
14
     medical record, including his own treatment notes. See Valentine, 574 F.3d at 692–93. However,
15
     an ALJ may not consider only evidence that supports a non-disability determination and disregard
16

17   evidence that supports a finding of disability. See, e.g., Holohan, 246 F.3d at 1207 (finding that

18   “the ALJ’s specific reason for rejecting [a physician’s] medical opinion [was] not supported by

19   substantial evidence” because, in part, “the ALJ selectively relied on some entries in [the
20   plaintiff’s] records . . . and ignored the many others that indicated continued, severe impairment”);
21
     see also Reddick, 157 F.3d at 722–23 (the ALJ may not “cherry pick” notes from the medical
22
     record to support a particular conclusion, but rather must evaluate the entire record in its proper
23
     context). Here, the ALJ “cherry pick[ed]” one note in the record, which was entered in the context
24

25   of an emergency room visit for Plaintiff’s physical diabetes symptoms, stating that Plaintiff was

26   oriented to person, place and time, while insufficiently contrasting that single note with the

27   multiple treatment notes stating that Plaintiff was functioning poorly in other areas. See id. Thus,
28
     without further explanation from the ALJ, the Court cannot find this reason to be a “specific” and


                                                      14
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 15 of 18

     “legitimate” basis to reject Dr. Parayno’s opinion.
 1

 2   B.     The ALJ’s Error Was Not Harmless
 3          The Court now turns to the analysis of whether this error by the ALJ was harmless. The
 4   Ninth Circuit “ha[s] long recognized that harmless error principles apply in the Social Security Act
 5   context.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (citing Stout v. Comm’r, Soc.
 6   Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)); see also Garcia v. Comm’r of Soc. Sec., 768
 7   F.3d 925, 932 n.10 (9th Cir. 2014) (stating that the harmless error analysis applies where the ALJ
 8   errs by not discharging their duty to develop the record). As such, “the court will not reverse an
 9   ALJ’s decision for harmless error.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)
10   (citing Robbins, 466 F.3d at 885).
11          An error is harmless “where it is inconsequential to the ultimate nondisability
12   determination.” Molina, 674 F.3d at 1115 (citations omitted); see also Treichler v. Comm’r of
13   Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (stating that an error is also harmless “‘if
14   the agency’s path may reasonably be discerned,’ even if the agency ‘explains its decision with less
15   than ideal clarity’” (quoting Alaska Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 497
16   (2004)). “In other words, in each case [courts] look at the record as a whole to determine whether
17   the error alters the outcome of the case.” Molina, 674 F.3d at 1115. “[T]he nature of [the]
18   application” of the “harmless error analysis to social security cases” is “fact-intensive―‘no
19   presumptions operate’ and ‘[courts] must analyze harmlessness in light of the circumstances of the
20   case.’” March v. Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015) (quoting Molina, 674 F.3d at 1121).
21   “[T]he burden of showing that an error is harmful normally falls upon the party attacking the
22   agency’s determination.” Shinseki, 556 U.S. at 409 (citations omitted).
23          Here, the Commissioner does not contend that any error by the ALJ in evaluating Dr.
24   Parayno’s opinion was harmless, and the record establishes that the ALJ’s error was not harmless.
25   If the ALJ had properly evaluated Dr. Parayno’s opinion and credited any part of it, including
26   appropriate limitations in the RFC, that may have changed the disability determination. This is
27   especially true here, where Dr. Parayno opined significant limitations, including that Plaintiff’s
28   mental impairments would result in him being absent from work at least two days per month. (See


                                                      15
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 16 of 18


 1   AR 349.) Thus, the error was not “inconsequential to the ultimate nondisability determination,”
 2   see Molina, 674 F.3d at 1115, and was not harmless.
 3
     C.     The ALJ’s Error Warrants Remand for Further Proceedings
 4
            Plaintiff requests that if the Court reverses the ALJ’s decision, the Court remand the case
 5
     for further proceedings as opposed to awarding benefits. (Doc. 16 at 20–21.) The Court agrees
 6
     with Plaintiff that “additional proceedings are necessary in order to properly evaluate Dr.
 7

 8   Parayno’s medical opinion” and will remand the case to the Commissioner. (See id.)

 9          Where the ALJ commits an error and that error is not harmless, the “ordinary … rule” is
10   “to remand to the agency for additional investigation or explanation.” Treichler, 775 F.3d at 1099
11
     (citations omitted). The Ninth Circuit recognized a limited exception to this typical course where
12
     courts “remand[] for an award of benefits instead of further proceedings.”           Id. at 1100–01
13
     (citations omitted); see also id. at 1100 (noting that this exception is “sometimes referred to as the
14

15   ‘credit-as-true’ rule”). In determining whether to apply this exception to the “ordinary remand

16   rule,” the court must determine, in part, whether (1) “the record has been fully developed;” (2)

17   “there are outstanding issues that must be resolved before a determination of disability can be
18   made;” and (3) “further administrative proceedings would be useful.” Id. at 1101 (citations
19
     omitted). As to the last inquiry, additional “[a]dministrative proceedings are generally useful
20
     where the record has not been fully developed, there is a need to resolve conflicts and ambiguities,
21
     or the presentation of further evidence . . . may well prove enlightening in light of the passage of
22

23   time.” Id. (citations omitted). Ultimately, “[t]he decision whether to remand a case for additional

24   evidence or simply to award benefits is in [the court’s] discretion.” Swenson, 876 F.2d at 689

25   (citation omitted).
26
            Here, the Court finds that the “credit-as-true” exception to the “ordinary remand rule” is
27
     inapplicable because additional administrative proceedings would be useful. If the ALJ changes
28


                                                      16
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 17 of 18

     the evaluation of Dr. Parayno’s opinion, the ALJ can incorporate any warranted additional
 1

 2   limitations in the RFC. Conversely, there may be specific and legitimate reasons the ALJ can

 3   offer for discounting the opinion. See, e.g., Vaughn v. Berryhill, 242 F. Supp. 3d 998, 1010 (E.D.

 4   Cal. Mar. 17, 2017) (remanding case for further proceedings where the ALJ erred in her evaluation
 5
     of the medical opinions of plaintiff’s treating physicians, “for the ALJ to properly consider and
 6
     discuss the treating physicians’ opinions,” direct any “further medical evaluation . . . necessary,”
 7
     and re-formulate plaintiff’s RFC). Cf. Voisard v. Berryhill, No. 2:17-CV-1023-EFB, 2018 WL
 8
     4488474, at *5 (E.D. Cal. Sept. 19, 2018) (“That the ALJ failed to provide sufficient reasons for
 9
10   discounting plaintiff’s subjective testimony in this instance does not compel a finding that he is

11   unable to do so.”).
12          Even if the ALJ decides to credit as true some or all of Dr. Parayno’s opinion and adjust
13
     the RFC determination for Plaintiff, the ALJ may still conclude that Plaintiff is not disabled--
14
     either because he has the RFC to perform the requirements of his past relevant work or because he
15
     has the RFC to perform the requirements of other work that exists in significant numbers in the
16

17   national economy. The ALJ may also elect to further develop the record, if deemed necessary,

18   and should further develop the record if she determines that Dr. Parayno’s opinion is illegible and

19   she cannot decipher the bases for his opinions. Further proceedings would therefore be useful to
20   allow the ALJ to resolve this “outstanding issue[]” before a proper disability determination can be
21
     made. See Varney v. Sec’y of Health & Human Servs., 859 F.2d 1396, 1401 (9th Cir. 1988). On
22
     remand, the ALJ should reevaluate the opinions of Dr. Parayno, and address any necessary
23
     changes to the RFC determination. The ALJ must also reevaluate her conclusions at Steps Four
24

25   and Five of the disability determination in light of any changes to Plaintiff’s RFC, and should

26   evaluate the alleged conflict between Plaintiff’s English-speaking capability “as assessed by the

27   ALJ and the language capability required by the jobs proffered by the vocational expert.” (See
28
     Doc. 16 at 21.)


                                                     17
       Case 1:19-cv-00607-SKO Document 20 Filed 08/21/20 Page 18 of 18

              Based on the foregoing, the Court will remand this case for further proceedings.
 1

 2   D.       The Court Declines to Determine Plaintiff’s Remaining Assertions of Error

 3            As the Court finds that remand is appropriate for the ALJ to reconsider Dr. Parayno’s

 4   opinion as to Plaintiff’s mental limitations, the Court does not determine Plaintiff’s additional
 5
     assertions of error regarding Dr. Parayno’s opinion as to Plaintiff’s physical limitations and the
 6
     alleged inconsistency between the ALJ’s finding regarding Plaintiff’s English-speaking capability
 7
     and the jobs offered by the VE. (See Doc. 16 at 16–21); cf. Newton v. Colvin, No. 2:13-cv-2458-
 8
     GEB-EFB, 2015 WL 1136477, at *6 n.4 (E.D. Cal. Mar. 12, 2015) (“As the matter must be
 9
10   remanded for further consideration of the medical evidence, the court declines to address

11   plaintiff’s remaining arguments”); Willmett ex rel. A.P. v. Astrue, No. 2:10-cv-01201 KJN, 2011
12   WL 3816284, at *1 (E.D. Cal. Aug. 25, 2011) (“Because this legal error warrants remanding this
13
     matter for further proceedings, the undersigned does not reach the remainder of [the] plaintiff’s
14
     arguments seeking reversal of the ALJ’s and Appeals Council’s decisions.”).
15

16                                   V.        CONCLUSION AND ORDER

17            Based on the foregoing, the Court finds that the ALJ’s decision is not supported by

18   substantial evidence and is, therefore, VACATED and the case REMANDED to the ALJ for

19   further proceedings consistent with this Order. The Clerk of this Court is DIRECTED to enter

20   judgment in favor of Plaintiff Khamphet Vilavong and against Defendant Andrew Saul,

21   Commissioner of Social Security.

22   IT IS SO ORDERED.
23

24
     Dated:     August 20, 2020                                   /s/   Sheila K. Oberto          .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                      18
